internal_revenue_service index nos number cc dom p si 7-plr-120391-97 date legend trust a_trust b grantor x foundation a state a b c d dear sir in a letter dated and subsequent submissions you requested rulings regarding the estate gift and generation-skipping_transfer gst tax consequences and the income_tax consequences related to the creation of a charitable_lead_unitrust trust a and a charitable_lead_annuity_trust trust b specifically you have requested the following rulings trust a and trust b will qualify as charitable lead trusts the funding of which will result in completed gifts for federal gift_tax purposes and will entitle grantor to gift_tax charitable deductions under sec_2522 of the internal_revenue_code based upon the present_value determined in accordance with sec_25_2522_c_-3 and sec_25_2512-5 of the gift_tax regulations respectively of the unitrust and annuity payments payable from trust a and trust b upon the grantor’s death no portion of the principal of either trust a or trust b will be included in her gross_estate under sec_2033 sec_2035 sec_2036 or sec_2038 if the grantor allocates her gst_exemption to trust a_trust a’s applicable_fraction for gst purposes shall be equal to the amount of gst_exemption allocated to trust a divided by the value of the property contributed to trust a less the amount of the charitable deduction allowed for gift_tax purposes with respect to the lead unitrust_interest grantor will be entitled to an income_tax charitable deduction under sec_170 based upon the present_value of the unitrust and annuity payments payable from trust a and trust b if the charitable deduction allowed for the year in which trust a and trust b are created exceeds the limitations imposed by sec_170 the unused portion of this deduction may be carried forward by the grantor pursuant to sec_170 during the grantor’s lifetime trust a and trust b will be treated as grantor trusts for income_tax purposes beginning after grantor's death trust a and trust b will be eligible to elect under current law to qualify as electing small_business trusts under sec_1361 for tax years beginning after date the facts and representations submitted are as follows grantor proposes to create two irrevocable trusts trust a a charitable_lead_unitrust and trust b a charitable_lead_annuity_trust under the terms of trust a and trust b the grantor is the sole grantor grantor proposes to transfer stock of x a subchapter_s_corporation to trust a and trust b both trusts will terminate six years from the date of inception of each trust the beneficiary of the charitable lead interests of trust a and trust b is foundation foundation is exempt from federal_income_tax under sec_501 and is classified as a private_foundation defined in sec_509 grantor is a director and officer of foundation the by-laws of foundation will be amended before trust a and trust b are executed to provide that any funds foundation receives from trust a and trust b will be required to be segregated into a separate fund with control_over the disbursement of the segregated funds limited to directors and officers of foundation other than grantor during grantor's life grantor's brother a has a power exercisable in a non fiduciary capacity to reacquire trust property by substituting property of an equivalent value when the trusts terminate the remaining principal and any accrued or undistributed trust income will be either distributed or held in further trust for the benefit of grantor's descendants grantor represents that all beneficiaries of trust a and trust b are individuals or qualifying exempt_organizations as defined in sec_1361 trust a and trust b are not exempt from tax under subtitle a of the code and a is a nonadverse_party within the meaning of sec_672 trust a under the terms of trust a during the last day of each year of the charitable lead_interest the trustee will pay a unitrust_amount equal to a rate selected to fix the charitable interest at slightly below sixty percent of the net fair_market_value of the assets to foundation or if foundation shall not be a qualified charitable_organization on such date to such one or more charitable recipients and if more than one in such equal or unequal shares as the trustees in their sole and absolute discretion shall determine the trustees shall prorate the unitrust_amount on a daily basis for any short taxable_year article first section a1 provides that the words qualified charitable_organization shall mean and refer to an organization that shall be qualified as an organization to which contributions gifts_and_bequests are deductible for united_states income_tax gift_tax and estate_tax purposes under the provisions of sec_170 or and sec_2522 and sec_2055 article first section a2 provides that the words charitable recipients shall mean and refer to an organization or organizations which shall on the date any distribution is paid to it or them pursuant to the provisions of this article be a qualified charitable_organization which the trustees in their discretion shall select and designate pursuant to the provisions hereof in a written instrument signed and acknowledged by the trustees and filed with the trust records provided however that the charitable recipients selected on any occasion may but need not be the same organization or organizations selected by the trustees on any previous occasions article first section b3 provides that the unitrust_amount shall be paid_by the trustees first from items constituting gross_income of such trust for purposes of sec_642 for the taxable_year for which such amount is payable and shall be paid first from ordinary_income other than unrelated_business_income then from short-term_capital_gains and then from long-term_capital_gains to the extent that such items of gross_income are insufficient to pay the unitrust_amount in full for any year the unpaid portion of the unitrust_amount for such year shall be paid from other items of income and or principal of such trust as the trustees shall determine article first section c1 provides that upon termination of the charitable lead_interest the trustees shall pay the then principal of the trust together with all net_income thereof accrued but not yet collected and collected but not yet disposed of other than any amount then due to any qualified charitable organizations as follows if any descendant of grantor shall be living upon termination of the lead_interest the trustees shall continue to hold the principal and income in accordance with the provisions of article second if no descendant of grantor shall be living on the termination of the lead_interest the trustees shall pay the principal and income to qualified charitable organizations that the trustees in their discretion select if the trustees fail to select a qualified charitable_organization within six months of the termination of the lead_interest the principal and income will go to foundation provided that foundation is then a qualified charitable_organization pursuant to article first section b4 any income not paid out pursuant to any other provision of section b shall be accumulated and at least annually added to the principal of trust a article first section c and article second provide that upon termination of the charitable lead_interest the remaining corpus and income will be held in further trust by the trustees for the grantor’s descendants this further trust will terminate upon the date of death of the last surviving beneficiary of the trust at that time the trustees will pay the principal of the trust together with all net_income accrued but not yet collected and collected but not yet disposed of to one or more qualified charitable organizations as the trustees in their discretion shall select if the trustees fail to select a qualified charitable_organization within six months of the termination of the trust the principal and income will go to foundation article first section d3 provides that the trustees are prohibited i from engaging in any act of self-dealing as defined in sec_4941 ii except to the extent provided by sec_4947 from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 or from making or retaining any investments which would subject the trust to tax under sec_4944 and iii from making any taxable_expenditure as defined in sec_4945 article third provides that no person may make any addition to the income or principal of trust a article fourth provides that trust a is irrevocable and not subject_to amendment or change except as directed in article first section d4 article first section d4 provides that it is the grantor’s express intention that trust a qualify as a charitable_lead_unitrust as described in the internal_revenue_code and the regulations thereunder and the trustees are empowered to amend the terms of trust a relating to such trust or the administration or investment of it for the sole purpose of complying with the code and regulations so that trust a will qualify and continue to qualify as a charitable_lead_unitrust article fifth provides that trust a shall be governed by the laws of state a article sixth provides that there will be one initial corporate trustee and two individuals grantor may not be appointed a trustee article tenth section g1 provides that at any time when grantor is living a shall be authorized to exercise the power which he shall exercise in a non-fiduciary capacity to reacquire or acquire any principal which is held in trust a by substituting other_property having an equivalent value on the date of substitution paragraph g2 provides that b shall have this power at any time when the grantor is living but a is not living_trust b article first section b2 provides that during each taxable_year of the charitable lead_interest the trustees shall pay the annuity amount on the last day of each year to foundation provided it shall be a qualified charitable_organization on such date or if it shall not be a qualified charitable_organization on such date to one or more charitable recipients and if more than one in such equal or unequal shares as the trustees in their sole and absolute discretion shall determine article first section a1 provides that the words qualified charitable_organization shall mean and refer to an organization that shall be qualified as an organization to which contributions gifts_and_bequests are deductible for united_states income_tax gift_tax and estate_tax purposes under the provisions of sec_170 or and sec_2522 and sec_2055 article first section a2 provides that the words charitable recipients shall mean and refer to an organization or organizations which shall on the date any distribution is paid to it or them pursuant to the provisions of this article be a qualified charitable_organization which the trustees in their discretion shall select and designate pursuant to the provisions hereof in a written instrument signed and acknowledged by the trustees and filed with the trust records provided however that the charitable recipients selected on any occasion may but need not be the same organization or organizations selected by the trustees on any previous occasion article first section b1 provides that the annuity amount will be equal to a percentage of the original net fair_market_value of the property held in the trust as of the date of the trust agreement the rate selected will fix the charitable interest at slightly below percent the trustees shall prorate the annuity amount on a daily basis for any short taxable of the net fair_market_value of the trust assets article first section b3 provides that the trustees shall pay the annuity amount first from items constituting gross_income of the trust for purposes of sec_642 for the taxable_year that such amount is payable and shall be paid from ordinary_income other than unrelated_business_income then from short-term_capital_gains and then from long- term capital_gains to the extent that these items of gross_income are insufficient to pay the annuity amount in full for any year the unpaid portion of the annuity amount for such year shall be paid from other items of income and or principal of the trust as the trustees determine article first section b4 provides that any income not paid out pursuant to the other provisions of section b shall be accumulated and at least annually added to the principal of trust b under article first section c1 upon termination of the charitable lead_interest the trustees shall pay the then principal of the trust together with all net_income thereof accrued but not yet collected and collected but not yet disposed of other than any amount then due to any qualified charitable organizations as follows if any descendant of grantor shall be living upon termination of the lead_interest the trustees shall pay the principal and income per stirpes to the living descendants of the grantor as shall then be living subject however in the case of c and d and each grandchild and more remote descendants of grantor pursuant to a continuing trust established under article second if no descendant of the grantor shall be living on the termination of the lead_interest the trustees shall pay the principal and income to qualified charitable organizations that the trustees in their discretion shall select if the trustees fail to select a qualified charitable_organization within six months of the termination of the lead_interest the principal and income will go to foundation article first section d3 provides that the trustees are prohibited i from engaging in any act of self-dealing as defined in sec_4941 ii except to the extent provided by sec_4947 from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 or from making or retaining any investments which would subject the trust to tax under sec_4944 and iii from making any taxable_expenditure as defined in sec_4945 article third provides that no person may make any addition to the income or principal of trust b article fourth provides that the trust is irrevocable and not subject_to amendment or change except for that provided by article first section d4 article first section d4 provides that it is grantor’s express intention that the trust shall qualify as a charitable_lead_annuity_trust as described in the internal_revenue_code and the regulations thereunder and the trustees are empowered to amend the terms of trust b relating to such trust or the administration or investment of it for the sole purpose of complying with the code and regulations so that the trust will qualify and continue to qualify as a charitable_lead_annuity_trust article sixth provides that the initial trustees of trust b are two individuals each is authorized to appoint another individual to act in her place however grantor may not be appointed trustee article tenth section g provides that at any time when the grantor is living a shall be authorized to exercise the power which he shall exercise in a non-fiduciary capacity to reacquire or acquire any principal which is held in the trust by substituting other_property having an equivalent value on the date of substitution paragraph g2 provides that b shall have this power at any time when the grantor is living but a is not living gift estate and generation-skipping_transfer_tax issues ruling_request - trust a and trust b will qualify as charitable lead trusts the funding of which will result in completed gifts for federal gift_tax purposes and will entitle grantor to gift_tax charitable deductions under sec_2522 based upon the present_value determined in accordance with sec_25_2522_c_-3 and sec_25_2512-5 respectively of the unitrust and annuity payments payable from trust a and trust b sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific educational_purposes and certain other fraternal organizations sec_2522 provides that where a transfer is made to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date for example the annuity may be paid for the life of a plus a term of years an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of gift_for example the amount to be paid may be a stated sum for a term or for the life of an individual at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index sec_25_2522_c_-3 states that the term unitrust_interest means the right pursuant to the instrument of transfer to receive a payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest in computing the net fair_market_value of the property which funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property which funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date sec_25_2522_c_-3 provides that the amount of the deduction in the case of a contribution of a partial interest in property to which sec_2522 applies is the fair_market_value of the partial interest on the date of gift the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value sec_25_2522_c_-3 provides in part that the present_value of a guaranteed_annuity_interest is to be determined under sec_25_2512-5 except that if the annuity is issued by a company regularly engaged in the sale of annuities the present_value is to be determined under sec_25_2512-6 sec_25_2522_c_-3 provides that the present_value of a unitrust_interest is to be determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property based upon the facts submitted and the representations made under the terms of trust a a qualified charitable_organization or organizations are given the irrevocable right to receive annually for a specified term of six years a fixed percentage of the net fair_market_value determined annually of the property that funds the unitrust_interest we conclude that the interest is a unitrust_interest within the meaning of sec_2522 and the regulations thereunder accordingly we conclude that a gift_tax_charitable_deduction under sec_2522 will be allowed in an amount equal to the present_value of the unitrust_interest determined as of the date of the funding of trust a the amount of the charitable deduction will be determined under sec_25 d v based upon the information submitted and the representations made under the terms of trust b a qualified charitable_organization or organizations are given the irrevocable right to receive a determinable amount annually for a specified term of six years we conclude that the interest is a guaranteed annuity within the meaning of sec_2522 accordingly we conclude that a gift_tax_charitable_deduction is allowed under sec_2522 under sec_25_2522_c_-3 the amount of the deduction is the present_value of the guaranteed annuity determined in accordance with sec_25_2512-5 we note that the terms of trust a provide that the unitrust_amount is to be paid first from items constituting gross_income of trust a for purposes of sec_642 for the taxable_year for which the amount is payable and is to be paid first from ordinary_income other than unrelated_business_income then from short-term_capital_gains and then from long-term_capital_gains to the extent that the items of gross_income are insufficient to pay the unitrust_amount in full for any year the unpaid portion of the unitrust_amount for the year is to be paid from other items of income and or principal of the trust a as the trustees shall determine we also note that terms of trust b provide that the trustees are to pay the annuity amount first from items constituting gross_income of trust b for purposes of sec_642 for the taxable_year that the amount is payable and the amount is to be paid from ordinary_income other than unrelated_business_income then from short-term_capital_gains and then from long-term_capital_gains to the extent that these items of gross_income are insufficient to pay the annuity amount in full for any year the unpaid portion of the annuity amount for the year is to be paid from other items of income and or principal of trust b as the trustees shall determine the ordering of the income distributions from trust a and trust b will not be given effect for federal_income_tax purposes because the ordering provisions have no economic_effect independent of the tax consequences trust a and trust b are required to pay annually a stated unitrust_amount and a stated annuity amount to organizations described in sec_170 and sec_2055 regardless of the amount or character of income that trust a and trust b earn accordingly income distributed to organizations described in sec_170 and sec_2055 shall consist of the same proportion of each class of items of income of trust a and trust b as the total of each class bears to the total of all classes see sec_1_642_c_-3 ruling_request - upon grantor’s death no portion of the principal of trust a or trust b will be includible in grantor’s gross_estate sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall posses or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death based upon the information submitted and the representations made trust a and trust b will be irrevocable a fixed percentage of the value of the property transferred to trust a will be distributed to foundation during the six year charitable lead term and thereafter the corpus and remaining income will pass in further trust for the benefit of grantor’s descendants a fixed amount will be distributed annually from trust b to foundation during the six year charitable lead term thereafter the corpus and remaining income will pass either outright or in further trust for grantor’s descendants grantor retains no interest or reversion in trust a or trust b and no right to alter amend or revoke the trusts grantor cannot serve as trustee of either trust although grantor is a director of foundation the funds the trusts will distribute to foundation will be segregated in a separate fund the disbursement of which will be governed by a separate fund committee to which the grantor will not belong and on which she will be ineligible to serve further grantor may not participate in any amendments of the by- laws of the foundation that would alter these new provisions or otherwise have any bearing upon the separate fund or separate fund committee accordingly we conclude that upon grantor’s death no portion of the principal of trust a or trust b will be includible in grantor’s gross_estate for federal estate_tax purposes under sec_2033 sec_2035 sec_2036 or sec_2038 ruling_request - if the grantor allocates her gst_exemption to trust a_trust a’s applicable_fraction for gst purposes shall be equal to the amount of gst_exemption allocated to trust a divided by the value of the property contributed to the trust less the amount of the charitable deduction allowed for gift_tax purposes with respect to the lead unitrust_interest sec_2601 imposes a tax on every generation-skipping_transfer as defined in sec_2611 sec_2602 provides that the generation-skipping_transfer_tax is computed in general by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination or a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a generation-skipping_transfer_tax_exemption of dollar_figure which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2642 provides that except for direct_skip transfers the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides in part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of the federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property based upon the facts submitted and the representations made grantor proposes to transfer stock in x to trust a a charitable_lead_unitrust in ruling we concluded that grantor would be entitled to a gift_tax_charitable_deduction under sec_2522 for the present_value of the unitrust_interest at the termination of the charitable lead term the assets of trust a will be held in a continuing trust for grantor’s descendants we conclude that if grantor allocates her gst_exemption to trust a_trust a’s applicable_fraction will be equal to the amount of the gst_exemption allocated to trust a divided by the value of the property contributed to trust a less the amount of the charitable gift_tax deduction allowed under sec_2522 with respect to such property income_tax issues ruling_request - grantor will be entitled to an income_tax charitable deduction under sec_170 based upon the present_value of the unitrust and annuity payments payable from trust a and trust b sec_170 provides that there is allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 sec_170 provides that in the case of a charitable_contribution to or for_the_use_of a private_foundation other than a private_foundation described in sec_170 the amount of any contribution otherwise taken into account for purposes of computing the charitable_contribution_deduction is reduced by the sum of the amount of any gain which would not have been long-term_capital_gain and the amount of gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of the contribution because the charitable_beneficiary of trust a and trust b foundation or an alternative charitable donee may be a private_foundation other than a private_foundation described in sec_170 grantor’s contributions will be subject_to the limitations of sec_170 if the property that grantor intends to put in trust a and trust b is not capital_gain_property as described in sec_170 to the extent that the property is capital_gain_property grantor’s contribution will be subject_to the limitations of sec_170 because the charitable_beneficiary of trust a and trust b foundation or an alternative charitable donee may be a private_foundation other than a private_foundation described in sec_170 grantor’s contribution will be subject_to the limitations of sec_170 a_trust a sec_1_170a-6 treats an income_interest as a unitrust_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive payment not less often than annually of a fixed percentage of the net fair_market_value of trust assets determined annually this regulation provides that in computing the net fair_market_value of the trust assets all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income of the trust the regulation further provides that the net fair_market_value of the trust assets may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are use each year payments under a unitrust_interest may be paid for a specified term or for the life or lives of an individual or individuals sec_1_170a-6 provides that the deduction allowed by sec_170 for a charitable_contribution of a unitrust_interest is limited to the fair_market_value of such interest on the date of contribution this regulation further provides that the fair_market_value of the unitrust_interest shall be determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property with exceptions not relevant here sec_1_170a-6 provides in general that an income_interest will not be considered a unitrust_interest if any amount other than an amount in payment of the unitrust_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose article first section d1 of trust a provides that the trustees shall not exercise any powers granted in the trust agreement in such a manner as to result in disallowance of the unitrust_interest of the trust from qualifying for a charitable_contribution_deduction for united_states income gift or estate_tax purposes therefore payments that do not comply with sec_1_170a-6 are prohibited during the six-year unitrust term under trust a the trustee is required to pay to foundation or if it is not a qualified sec_170 organization to a donee that is described in sec_170 or a unitrust_amount equal to a percentage of the net fair_market_value of the unitrust assets the percentage will be fixed at the time that the trust is created such amount is determined as of the first day of each taxable_year of the unitrust for a term of six years as shown in the previous paragraph no other_payments will be permitted during the six-year term of the lead unitrust_interest therefore a qualified charity will have an irrevocable right to receive the unitrust_amount if grantor is considered the owner of trust a for purposes of sec_675 see ruling_request trust a will qualify as a charitable_lead_unitrust for purposes of the income_tax charitable_contribution_deduction under sec_170 article first section b1 provides that the unitrust_amount will be determined using the net fair_market_value of the assets held by trust a valued as of the first day of each taxable_year of trust a sec_1_170a-6 provides that the same valuation_date or dates and valuation methods must be used each year the first day of the initial short taxable_year of trust a may be a different date from the first day of subsequent taxable years we conclude that the valuation of assets on the first day of the short taxable_year and the first day of each subsequent taxable_year is consistent with sec_1_170a-6 the governing instrument of a charitable_lead_unitrust must meet certain requirements sec_1_170a-6 we conclude that trust a meets these requirements trust a qualifies as a charitable_lead_unitrust within the meaning of sec_1_170a-6 if grantor is the owner of the income_interest for purposes of sec_675 and the income_interest is a qualified_unitrust_interest for purposes of the income_tax charitable_contribution_deduction under sec_170 pursuant to sec_170 grantor will be entitled to deduct as a charitable_contribution for federal_income_tax purposes the value as of the date of the contribution of the unitrust_interest in her taxable_year in which trust a is created and funded determined in accordance with sec_1_170a-6 and subject_to the applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code b_trust b sec_1_170a-6 treats an income_interest as a guaranteed_annuity_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive a guarantee annuity this regulation provides that a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals an amount is determinable if the exact amount which must be paid under the conditions specified in the governing instrument of the trust can be ascertained as of the date of transfer sec_1_170a-6 provides that the deduction allowed by sec_170 for a charitable_contribution of a guaranteed_annuity_interest is limited to the fair_market_value of such interest on the date of contribution as computed under sec_20_2031-7 or for certain prior periods sec_20_2031-7a with exceptions not relevant here sec_1 c i e provides in general that an income_interest consisting of an annuity transferred in trust after date will not be considered a guaranteed_annuity_interest if any amount other than an amount in payment of the guaranteed_annuity_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose article first section d1 of trust b provides that the trustees shall not exercise any powers granted in the trust in such manner as to result in disallowance of the annuity interest of the trust as a charitable_contribution_deduction for united_states income gift or estate_tax purposes therefore payments that do not comply with sec_1_170a-6 are prohibited during the six-year annuity_trust term under trust b the trustee is required to pay to foundation or if it is not a qualified sec_170 organization to a donee that is described in sec_170 or an annuity amount which will be determined on the date that trust b is created as shown in the previous paragraph no other_payments will be permitted during the six- year term of the lead annuity interest therefore a qualified charity will have an irrevocable right to receive the annuity amount if grantor is considered the owner of trust b for purposes of sec_675 see ruling_request trust b qualifies as a charitable_lead_annuity_trust for purposes of the income_tax charitable_contribution_deduction under sec_170 the governing instrument of a charitable_lead_annuity_trust must meet certain requirements sec_1_170a-6 and f we conclude that trust b meets these requirements based upon the information submitted and representations made if trust b qualifies as a charitable_lead_annuity_trust within the meaning of sec_1_170a-6 and grantor is the owner of the income_interest for purposes of sec_675 we conclude the income_interest is a qualified annuity_trust interest for purposes of the income_tax charitable_contribution_deduction under sec_170 pursuant to sec_170 grantor will be entitled to deduct as a charitable_contribution for federal_income_tax purposes the value at the date of the contribution of the annuity_trust interest in her taxable_year in which trust b is created and funded determined in accordance with sec_1_170a-6 and subject_to the applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code ruling_request - if the charitable deduction for the year in which trust a and trust b are created exceeds the limitations imposed by sec_170 the unused portion of this deduction may be carried forward by the grantor pursuant to sec_170 under sec_170 if the aggregate of charitable_contributions exceeds the percentage limitations of that section such excess shall be treated in a manner consistent with the rules of sec_170 as a charitable_contribution to which sec_170 does not apply in each of the five succeeding taxable years in order of time sec_170 provides that if the aggregate amount of contributions described in sec_170 exceeds the limitation of sec_170 such excess shall be treated in a manner consistent with the rules of sec_170 as a charitable_contribution of capital_gain_property to which sec_170 applies in each of the five succeeding years in order of time grantor may carry over excess charitable_contributions under sec_170 to the extent that the contributed_property is not capital_gain_property as described in sec_170 or under sec_170 to the extent that the contributed_property is capital_gain_property ruling_request - during the grantor’s lifetime trust a and trust b will be treated as grantor trusts for income_tax purposes sec_671 provides that if the grantor is treated as the owner of any portion of a_trust the grantor’s taxable_income and credits shall include those items of income deduction and credits against tax that are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of the trust sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 of the income_tax regulations provides that the grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor are the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration means among other powers a power to reacquire the trust corpus by substituting other_property of equivalent value if a power is exercisable by a person as trustee it is presumed that the power is exercisable in a fiduciary capacity primarily in the interests of the beneficiaries this presumption may be rebutted only by clear_and_convincing proof that the power is not exercisable primarily in the interests of the beneficiaries if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration in the present case the circumstances surrounding the administration of trust a and trust b will determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether grantor will be treated as the owner of trust a and trust b under sec_675 provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity grantor will be treated as the owner of trust a and trust b under sec_675 ruling_request - beginning after grantor’s death trust a and trust b will be eligible to elect under current law to qualify as electing small_business trusts under sec_1361 for tax years beginning after date sec_1361 provides in part that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual under sec_1361 an electing_small_business_trust described in sec_1361 is an eligible shareholder of an s_corporation sec_1361 provides that except as provided in sec_1361 the term ‘electing small_business trust’ means any trust if- i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii and organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust does not include- i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 based upon the current trust instruments current law and on the information submitted and the representations made we conclude that should grantor die during the year term trust a and trust b would be eligible to elect to be trusts described in sec_1361 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine ellison christine ellison chief branch office of the assistant chief_counsel passthroughs and special industries
